Citation Nr: 1602250	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  He had service in Vietnam from August 1966 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

During the pendency of the appeal, an April 2013 RO rating decision granted service connection for posttraumatic stress disorder (PTSD).  Therefore, the issue of service connection for PTSD is no longer before the Board.  

With respect to representation, in a May 2007 properly signed and executed VA Form 21-22, the Veteran appointed Disabled American Veterans (DAV) as his representative.  In September 2009, the Veteran's appeal was certified to the Board.  A September 17, 2009 letter was sent to the Veteran describing the Board's rules of practice, including the fact that he had 90 days from the date of the letter to change the representative he previously chose to represent him before the Board.  The Veteran took no action in the 90-day period.  

Then in July 2010, several months after certification, the Veteran appointed the American Legion as his representative in a properly signed and executed VA Form 21-22, thereby revoking the previous power of attorney (POA).  Despite the July 2010 POA appointing the American Legion, DAV submitted an appellate brief on behalf of the Veteran in October 2012.  In a December 2012 remand, the Board identified DAV as the appointed representatives and remanded the appeal for further development.  On an Expedited Processing form signed and dated by an American Legion representative on June 21, 2013, the 30-day waiting period was waived on the Veteran's behalf.  The appeal was then returned to the Board on June 26, 2013.  Noticing the discrepancy in representation, the Board sent a letter to the Veteran on August 7, 2015 seeking clarification of his representation.  On August 20, 2015, the Veteran again appointed the American Legion as his representative in a properly signed and executed POA.  A representative's signature from the American Legion appears on the August 20, 2015 POA. 

In adjudicating the Veteran's appeal, the Board noted that the Veteran's representative had not filed an informal hearing presentation (IHP) or a VA Form 646 on behalf of the Veteran, and sent correspondence to the American Legion affording their representatives an opportunity to submit the requisite documentation.   In October 2015, the American Legion submitted a letter to the Board declining representation of the Veteran in the present appeal.  After receiving the letter, the Board sent a response to the American Legion on October 20, 2015 outlining the procedure to withdraw from representation under Rule 608 of the Board's Rules of Practice.  On December 10, 2015, the American Legion reasserted that it had unilateral authority to decline representation and asserted that authority to decline the Veteran's appointment.  

Here, the Veteran has submitted two properly executed and signed POAs appointing the American Legion as his representative.  The American Legion submitted a form for expedited processing on the Veteran's behalf in June 2013.  Additionally, the Veteran has never revoked the American Legion's POA or indicated an intent to revoke the American Legion's POA during the pendency of the appeal.  As the American Legion subsequently made no motion to withdraw, the Board continues to recognize this organization as representative.  Therefore, the American Legion remains the Veteran's representative for purposes of representing the Veteran on the pending issue of entitlement to service connection for a skin disorder, which is currently before the Board.  See 38 C.F.R. §§ 14.631, 20.608 (2015).  

The Board remanded this case in December 2012.  It now returns for appellate review. 



FINDING OF FACT

The Veteran's current skin disorder did not have its onset during active service and is not related to any incident of service. 


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include chloracne, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A July 2007 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  An adequate VA examination was performed, and medical opinion provided, in June 2013.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history and set forth the findings made on examination.  The addendum medical opinion provided an explanation in support of the conclusion reached that is specific and clear, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in December 2012 to afford the Veteran a new VA examination.  This action has been accomplished.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II. Service Connection

The Veteran claims that due to his service in Vietnam and exposure to Agent Orange while there, he has developed a skin disorder.  Specifically, he stated that he was treated for boils and lesions after he had been in Vietnam for a little over 3 months.  He reported that he was first treated for this condition in November 1966 and that the treatment continued off and on until he left Vietnam in August 1967.  He further stated that he continued to have the boils and lesions for several months after he returned and after he was discharged from the military, but that there are no medical records for the condition after he was discharged from service because he did not have the resources to pay for treatment.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

Certain diseases associated with exposure to herbicide agents, including chloracne, will be presumed to have been incurred in service even if there is no evidence of the disease in service, provided that such exposure is established.  38 C.F.R. § 3.309(e).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Veteran's DD 214 shows that he served in Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  See id.  Chloracne is listed among the recognized diseases in 38 C.F.R. § 3.309(e).  Accordingly, if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of chloracne during service, and the presumptions of 38 C.F.R. § 3.307(d) are also satisfied, the Veteran is entitled to service connection.  38 C.F.R. § 3.309(e) (2015).  To meet the requirements for the presumption, however, chloracne must have become manifest to a degree of 10 percent or more within a year after the last date of exposure to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's service treatment records reveal that in November 1966 he sought treatment for a boil on his neck.  The boil was opened, cleaned and dressed.  Over several days that month, the Veteran's dressings were removed, the boil reopened and cleaned, and new dressings and gauze were applied.  The STRs show that the he was treated for an "abscess carbuncle."  In December 1966, the Veteran sought treatment for another boil.  A history of abscesses was noted and the boil was cleaned and dressed.  According to the STRs, the boil healed and did not require prescription medication.  In June 1967, the STRs show that the Veteran was treated for a boil on his arm.  The Veteran noted boils in his report of medical history upon separation in November 1967.  However, no abnormalities were noted at separation by the examiner.  Clinical evaluation of his skin was normal at that time.

After service, private treatment records show that the Veteran was prescribed Metrogel cream, which he applied to his face, from 2003 to 2007.  However, no diagnosis of a skin disorder was listed in the treatment records.  

In a February 2013 VA examination, the examiner noted that the Veteran had been diagnosed as having boils in December 1966.  The Veteran reported that he was treated for boils on his neck and right arm during service and that he has had recurrences of this problem since with intermittent treatment.  He denied ever seeing a dermatologist.  Examination of the Veteran's skin was normal.   There was no scarring or systemic manifestation of boils.  There were no visible skin conditions including tumors or neoplasms.  The Veteran indicated that he had used topical corticosteroids for less than six weeks in the previous twelve months.  

In June 2013, a medical opinion was offered by a VA physician.  After reviewing the Veteran's claims file and the current clinical file, the examiner stated that it is less likely than not that the claimed skin condition is due to exposure to herbicides.  She explained that her conclusion was based on the fact that the February 2013 VA examination did not observe a skin condition, to include chloracne, boils, rashes, scars or disfigurement of the head, face, neck, body or extremities.  Regarding the STRs, the examiner noted that the Veteran had been treated for a "boil abscess" in service.  She noted that a boil is, by definition, a furuncle and cited a definition of a furuncle from medical literature.  She went on to state that in her opinion a furuncle was an acute, limiting and transient type of lesion and that an isolated furuncle is not chloracne and less likely than not caused by, aggravated by or proximately due to exposure to herbicides.  

It is not in dispute that the Veteran served in Vietnam; he is entitled to a presumption that he was exposed to herbicides therein.  However, the Veteran's service treatment records do not show that chloracne (or any acneform disorder consistent with chloracne) was manifested in service.  Rather the STRs document treatment for boils, or furuncles, which according to the June 2013 VA medical opinion, is unrelated to chloracne.  Furthermore, there is no evidence that chloracne (or acneform disorder consistent with chloracne) was manifested within one year following his last presumed exposure to herbicides.  Also, a review of the private treatment records provided by the Veteran from 1968 to the present do not show that he was treated for chloracne or an acneform condition at any time since separation from service in December 1967, and the 2013 VA examination showed no evidence of chloracne.  Consequently, as the Veteran has never been diagnosed as having chloracne or any acneform disorder consistent with chloracne, service connection for chloracne is not warranted.

Under Combee, the Veteran may still establish direct service connection for a skin disorder by affirmative evidence showing that he has such disability and that it is related to his service, including as due to herbicide (Agent Orange) exposure therein.  The Veteran is competent to report visible and physical symptoms of skin disabilities because they are capable of his lay observation. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the private treatment records show that he has been prescribed Metrogel to treat a skin condition on his face, although the diagnosis was not listed.  Therefore, the Board finds that the Veteran has a current skin disorder.  In-service herbicide exposure is also established, and the Veteran was treated for boils on his neck and arm during service.  

However, the preponderance of the evidence shows that the Veteran's current skin disorder is not related to his in-service herbicide exposure or otherwise related to service.  In this regard, a chronic skin disorder did not manifest during service.  Specifically, the Veteran was treated for boils, or furuncles, on his neck and arm during service in 1966 and 1967.  Based upon her review of medical literature, the VA examiner stated that this was an acute, limited, and transient type of lesion.  The Board also finds the Veteran's statement that he had recurrences of this same skin condition, or a continuity of symptomatology, since service not to be credible, and thus carries no weight.  While he has indicated that he could not afford treatment for a skin disorder, the file is replete with post-service medical records dated from 1968 to 2007 showing treatment for numerous medical problems suggesting that he did have the means to obtain medical treatment.  Of note, the first treatment of a skin disorder contained within these records is dated in 2003.  VA examination in 2013 revealed no scarring or systemic manifestation of boils.  Thus, the skin condition that the Veteran was treated for during service, i.e., boils, was not shown to be chronic, and the Veteran's statements that he had a continuity of symptoms after service are not found to be credible.  Therefore, service connection may not be established for a skin disorder as a chronic disease based on chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b). 

Finally, the preponderance of the evidence weighs against a medical nexus between the Veteran's current skin disorder and his period of service, including in-service herbicide exposure and the in-service boils on his neck and arm.  As noted above, the VA examiner concluded that the Veteran's in-service boils were and acute and transient condition that his skin problem was not related to exposure to herbicides.  This opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries much weight in the Board's determination.  There is no contrary medical opinion of record.  As the Veteran is not shown to have medical training, his opinion as to the clinical onset/chronicity and/or etiology of his skin disorder is outweighed by that of the VA medical examiner.  In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a skin disorder is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include chloracne, as due to exposure to herbicides is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


